       Case 4:09-cv-00422-DPM Document 90 Filed 01/04/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

OLD REPUBLIC NATIONAL
TITLE INSURANCE COMPANY                                        PLAINTIFF

v.                        No. 4:09-cv-422-DPM

LANDMARK CLOSING COMP ANY;
MARCI INGRAM; and FIRST COMMUNITY
BANK OF BATESVILLE                                         DEFENDANTS

                                  ORDER
     Old Republic seeks to revive a 26 May 2010 Judgment, Doc. 78,
which remains unsatisfied and in effect. Ingram was served with notice
by writ of scire facias on 27 June 2020. The record reflects that she was
president and principal shareholder of Landmark Closing Company.
Therefore, service on her was also service on Landmark.        ARK.    R. Crv.
P. 4(£)(5) & G). No response to the request to revive has been received
by the Court. Old Republic's unopposed motion, Doc. 85, is granted.
The 26 May 2010 Judgment in the amount of $460,000.00, plus the
interest, cost, and fees, is revived for the next ten years.
     So Ordered.

                                                          I
                                         D .P. Marshall Jr.
                                         United States District Judge
